Citation Nr: 1622010	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for hepatitis C.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to March 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In this decision, the RO awarded service connection for hepatitis C and assigned a noncompensable rating, effective July 21, 2009.  Jurisdiction of the Veteran's claims file is currently at the New York, New York RO. 

The issues of entitlement to secondary service connection for heart disease, diabetes mellitus, hypertension, and high cholesterol have been raised by the record in the October 2011 substantive appeal (VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's increased rating claim for hepatitis C.  

In September 2010, the Veteran contacted VA to update his address.  He moved from New York to Georgia.  His address was also updated in the VHA database.  

In his October 2011 substantive appeal, the Veteran requested a Travel Board hearing before the Board.  

In November 2014, February 2015, September 2015, and February 2016, the Atlanta RO sent the Veteran's notice regarding his requested Travel Board hearing.  These were sent to a New York address and were returned to sender as not deliverable and unable to forward.  It does not appear that the RO attempted to determine whether it had the Veteran's current address.  Of note, the New York address was the Veteran's address of record prior to his September 2010 phone call notifying VA of his change of address to Atlanta, Georgia.

As the Veteran was never provided notice regarding his Travel Board hearing, the claim must be remanded to obtain the Veteran's current address and afford him an opportunity to appear before the Board in the hearing of his choice.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Contact the Veteran to confirm the Atlanta address provided in September 2010 remains current.  The Veteran's representative should be asked to provide any assistance possible in clarifying the matter.  Once his address has been confirmed, and jurisdiction transferred if necessary, the Veteran for his choice of a Board hearing before a Veterans Law Judge.  The Board asks that the AOJ review the September 2010 report of contact in which the Veteran provides his new Atlanta address and phone number to VA.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





